EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments in the Pre-Appeal Conference request filed October 30, 2021, see especially the final full paragraph on page 4, are persuasive. The prior art fails to fairly show or suggest, alone or in combination, a one-piece metal plate foundation formed from a one piece metal plate, comprising all the limitations of independent claims 1, 10, and 19.
As set forth in the final rejection mailed July 30, 2021, US 6,595,715 (Cortell) discloses all the limitations of claims 1, 10, and 19 except for the rear flange (42) extending in a direction opposite the first direction (see annotated drawings on page 5 of the final rejection). However, one of ordinary skill in the art would not have been motivated to modify Cortell such that the rear flange extends in a direction opposite the first direction, as such a modification would teach away from the intended structure of Cortell. Cortell explicitly discloses the rear flange extending in the same direction as the front flange (40a) and mounting flange (44), and further discloses the rear flange must extend further in the same direction as the front flange (see Abstract; Column 1, lines 60-67; Column 3, lines 28-47). As such, making such a modification to meet the deficient limitation, would destroy the embodiment of Cortell, as asserted by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        February 17, 2022